USCA4 Appeal: 22-1911      Doc: 9         Filed: 10/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1911


        In re: RICHARD L. GATHERCOLE,

                            Petitioner.



                    On Petition for Writ of Mandamus. (3:22-cv-00384-MHL-MRC)


        Submitted: October 5, 2022                                        Decided: October 19, 2022


        Before KING and HEYTENS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Richard L. Gathercole, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1911      Doc: 9         Filed: 10/19/2022      Pg: 2 of 2




        PER CURIAM:

               Richard L. Gathercole petitions for a writ of mandamus, alleging that the district

        court has unduly delayed acting on his 28 U.S.C. § 2241 petition and motion for bail. He

        seeks an order from this court directing the district court to act. Our review of the district

        court’s docket reveals that the district court has dismissed the § 2241 petition and denied

        the motion for bail. Accordingly, because the district court has recently decided

        Gathercole’s case, we deny the mandamus petition as moot. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                PETITION DENIED




                                                      2